Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00593-CV

                              IN THE INTEREST OF A.R.E., a Child

                     From the 225th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-PA-01424
                        Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: September 24, 2014

DISMISSED FOR LACK OF JURISDICTION

           This is an accelerated appeal of the trial court’s order terminating appellant’s parental

rights. The trial court signed the order on July 3, 2014. Accordingly, appellant’s notice of appeal

was due to be filed on July 23, 2014. TEX. R. APP. P. 26.1(b). A motion for extension of time to

file the notice of appeal was due on August 7, 2014. See TEX. R. APP. P. 26.3. Appellant filed a

notice of appeal on August 15, 2014.

           A motion for extension of time is necessarily implied when an appellant, acting in good

faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day grace

period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v. Dorner,

959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). But “once the period
                                                                                     04-14-00593-CV


for granting a motion for extension of time under Rule [26.3] has passed, a party can no longer

invoke the appellate court’s jurisdiction.” Id.

       Because it did not appear to this court that we had jurisdiction to consider this appeal, we

ordered appellant to show cause in writing why this appeal should not be dismissed for lack of

jurisdiction. Appellant’s court-appointed attorney filed a written response agreeing that this court

lacks appellate jurisdiction over the appeal. Because appellant’s notice of appeal was not timely

filed, this appeal is dismissed for lack of jurisdiction. See id.

                                                   PER CURIAM




                                                  -2-